Citation Nr: 0501594	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This claim, in its present form as a claim for entitlement to 
an initial compensable evaluation for service-connected left 
ear hearing loss, has previously been before the Board.  In 
August 2001, the Board issued a decision in which it denied 
entitlement to a compensable evaluation for the service-
connected left ear hearing loss.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
which, in July 2002 issued a decision vacating the Board's 
August 2001 decision and remanding the claim for further 
development in accordance with the Veterans Claims Assistance 
Act of 2002 (VCAA).  Accordingly, the Board remanded the case 
in December 2003 for development consistent with the Court's 
direction, including to obtain VA and non VA treatment 
records and to accord the veteran a VA examination to 
determine the nature and extent of his left ear hearing loss.  
This development has been completed, and the claim is now 
again before the Board.

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
granted entitlement to service connection for left ear 
hearing loss in the November 2000 rating decision, granting a 
noncompensable evaluation.  The veteran appealed the rating 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for the veteran's service-connected 
left ear hearing loss from the time period beginning with the 
grant of original service connection, pursuant to the Court's 
holding in Fenderson, supra.

In the veteran's April 2001 substantive appeal, he averred 
that he suffers daily from migraine headaches, nausea and 
tinnitus, in addition to hearing loss, that has caused long 
term disability.  These complaints are reflected in VA 
treatment records as recently as August 2002, when the 
physician further noted possible Meniere's Disease.  The 
Board notes that the veteran is already service-connected for 
vertigo and nausea, tinnitus, and the residuals of a 
perforated left eardrum.  A claim for an increased evaluation 
for the residuals of a perforated left eardrum was the 
subject of an October 2004 rating decision.  The Board thus 
infers claims for increased evaluations for vertigo and 
nausea and tinnitus and a claim for service connection for 
migraines and Meniere's Disease, as secondary to the service-
connected hearing disabilities.  These claims are referred to 
the RO for appropriate action.

As will be explained below, the Board is remanding the issue 
of entitlement to an extraschedular revaluation under 
38 C.F.R. § 3.321(b)(1).  This issue being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of the claim, 
and adequately notified the veteran of the evidence necessary 
to substantiate the claim for an increased evaluation 
addressed in this decision.

2.  The veteran is service-connected for hearing loss in his 
left ear only.

3.  The service-connected left ear hearing loss is productive 
of Level VI hearing loss, at worst, and Level II hearing loss 
at best during the pendency of this appeal.

4.  The veteran has Level I hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (200\4)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to a compensable evaluation for left ear hearing loss.  VA 
has complied with the notice and duty to assist provisions of 
the VCAA, and the veteran was advised by VA of the 
information required to substantiate his claim for a higher 
initial evaluation for left ear hearing loss.  The RO has not 
provided appropriate notice concerning entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1); 
however, the Board is remanding this issue in the remand 
following this decision.

In this regard, the Board notes that collectively, the July 
2002 Court decision, the December 2003 remand, and May 2004 
VCAA letter-which collectively gave notice of the changes in 
law and regulations effected by the VCAA-and other 
subsequent supplemental statements of the case provided the 
veteran with information regarding the evidence needed to 
substantiate his claim as to this issue.  In particular, the 
May 2004 VCAA letter informed the veteran that in order to 
prevail in his claim, he needed to present medical evidence 
that his left ear hearing loss had worsened.  The June 2004 
and October 2004 supplemental statements of the case showed 
the appellant that his current audiological measurements and 
speech discrimination in the left ear warranted no more than 
a noncompensable disability evaluation.  The veteran was 
informed of the criteria governing the evaluation of hearing 
impairment, including the tables, in the March 2001 statement 
of the case.  In aggregate, these documents-particularly the 
May 2004 VCAA letter, informed him of what VA had done and 
would do to obtain evidence for his claim, but for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
which, as noted above, is being remanded for further 
development consistent with VCAA.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Additionally, the May 2004 VCAA letter, and supplemental 
statements of the case gave the veteran specific information 
with respect to the changes in the law pursuant to the VCAA, 
as well as to the new VA duties to assist under the VCAA.  
The veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim, particularly pursuant to the Board's December 2003 
remand.  The veteran and representative provided additional 
information, including to identify private and VA health care 
providers who had treated him for his left ear hearing loss.  
Accordingly, the RO obtained records of private and VA 
treatment accorded the veteran, and proffered a VA 
audiological examination in September 2004 in an attempt to 
comply with the Board's December 2003 remand, under Stegall 
v. West, 11 Vet. App. 268 (1998), supra.  The Board notes 
that the examiner stated he was not able to review the 
veteran's claims file in conjunction with the examination, as 
requested.  However, the Board does not find this to be 
prejudicial to the veteran in the present claim.  This is so 
because the evaluation of hearing loss is determined by a 
mathematical formula constrained by the schedular criteria, 
derived by a mechanical application after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hence, further remand is unnecessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The Board is not aware of the existence of other additional 
relevant evidence in connection with the claim on appeal.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available private and VA treatment records, 
including private medical records of which the veteran 
provided notice.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone examinations so that the VA would have a 
complete picture of the veteran's left ear hearing 
disability.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the May 2004 letter requested a 
response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding, the 
veteran did provide additional evidence to the VA after that 
deadline, that information was readily accepted by the VA.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made after November 9, 2000, the date the 
VCAA was enacted.  However, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA, except that concerning 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  However, as noted above, the Board is 
remanding this part of the veteran's claim for further 
development in keeping with VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased rating claims.  He has, by information 
letters, a rating decision, a statement of the case, and 
supplemental statements of the case, been advised of the 
evidence considered in connection with the issue addressed in 
this decision and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Initial Compensable Evaluation for Left Ear Hearing Loss

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

In the present case, service connection for left ear hearing 
loss was granted in a November 2000 rating decision based on 
private and VA medical evidence.  A February 1999 private 
medical evaluation reflects findings of bilateral 
sensorineural hearing loss, which the audiologist noted was 
noise induced.  In statements dated in February and April 
1999, the audiologist repeated his opinion that the veteran's 
hearing loss was due to acoustic trauma.  VA examination 
reports for audiology are of record, dated in February 1998 
and May 2000.  The results, in pure tone thresholds, are as 
follows:



HERTZ
Feb 1998
500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
30
30
20
35
40

These findings reflect an average pure tone threshold of 20 
decibels in the right ear and 31 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 52 percent in the left ear.  The 
examiner noted that results in the left ear were 
questionable.  The veteran was diagnosed with essentially 
normal hearing sensitivity in the right ear with essentially 
borderline hearing sensitivity in the left ear, with no 
detected middle ear anomalies.

The veteran underwent VA audiology examination in May 2000.  
These results, in pure tone thresholds, are as follows:


HERTZ
May 2000
500
1000
2000
3000
4000
RIGHT
16
20
16
20
22
LEFT
22
20
20
28
34

These findings reflect an average pure tone threshold of 19 
decibels in the right ear and 25 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 76 percent in the left ear.  The 
veteran was diagnosed with normal hearing acuity bilaterally 
with regard to pure tone measurements, and speech 
discrimination in the right ear.  However, the examiner 
commented that hearing loss is considered to have occurred, 
under VA standards, when speech discrimination ability is 
below 96 percent.  Hence hearing loss was diagnosed in the 
left ear.  See 38 C.F.R. § 3.385 (2004).

Accordingly, the RO granted service connection for left ear 
hearing loss.  Service connection was not granted for right 
ear hearing loss because, as noted above, the right ear did 
not meet the schedular criteria for hearing loss under 
38 U.S.C.A. § 3.385.  None of the auditory threshold measured 
40 decibels or greater, nor were there measurements of 3 or 
more at 26 decibels or greater in 500, 1000, 2000, 3000, or 
4000 Hertz.  Finally, speech discrimination for the right ear 
was shown to measure 96 percent, which is above the minimum 
of 94 percent as required by the regulations.  Id.

The RO then assigned a noncompensable evaluation under 
Diagnostic Code 6100.  During the pendency of the veteran's 
appeal, the rating criteria under which diseases of the ear 
and other sense organs are evaluated have been amended, 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).  The General Counsel of VA 
has recently held that where a law or regulation changes 
during the pendency of a claim for an increased evaluation, 
the Board must first determine whether the revised criteria 
are more favorable to the veteran.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can 
be no earlier than the effective date of that change.  The 
Board must therefore apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes 11 auditory acuity Levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  In situations where service 
connection has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§§ 3.383(a)(3), 4.14, 4.87(f).  In such situations, a maximum 
10 percent evaluation is assignable for hearing loss when the 
service-connected ear is at Levels X or XI. 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the former version, where a veteran 
has suffered total deafness in one ear as a result of 
service-connected disability and total deafness in the other 
ear as a result of nonservice-connected disability not the 
result of the veteran's own willful misconduct the VA shall 
assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  Under the amended 
version, where a veteran suffered deafness compensable to a 
degree of 10 percent or more in one ear as a result of 
service-connected disability and deafness in the other ear as 
a result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, the VA shall assign and 
pay to the veteran the applicable rate of compensation as if 
the combination of disabilities were the result of service-
connected disability.  See Veterans Benefit Act of 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (to be codified 
as amended at 38 U.S.C.A. § 1160(1)(a)(3)).  However, neither 
version of this statute has bearing on the veteran's claim 
because, the veteran's service-connected left ear is not 
totally deaf, or as will be explained below, compensable to a 
degree of 10 percent or more.

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  The amended regulations 
provide for two new provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  

Private and VA treatment records reflect continuing 
complaints of and treatment for hearing disabilities, 
including a diagnosis of possible Meniere's Disease in August 
2002.  A November 2002 report of private examination for 
hearing loss reflects the following findings, as interpreted 
from a graphical representation.


HERTZ

1000
2000
3000
4000
LEFT
25
25
30
32

The examination does not reflect an average pure tone 
threshold measurement for the left ear, but does indicate 
that speech discrimination was detected to be 100 percent in 
the left ear.

In September 2004, the veteran underwent further VA audiology 
examination.  These results, in pure tone thresholds, are as 
follows:


HERTZ

1000
2000
3000
4000
LEFT
30
25
30
35

These findings reflect an average pure tone threshold of 30 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  The 
veteran was diagnosed with mild sensorineural hearing loss in 
the left ear.  Acoustic reflexes were found to be present at 
normal sensation levels, bilaterally, and otoscopy was found 
to be unremarkable.  

As noted above, the record reflects that the veteran is 
service-connected for other hearing disabilities, including 
vertigo and nausea, bilateral tinnitus, and the residuals of 
a perforated left eardrum which are evaluated respectively as 
30 percent, 10 percent and zero percent disabling.  In 
addition, as also noted above, in the Introduction, the Board 
has referred out claims for increased evaluations for his 
service-connected hearing disabilities, as well as claims of 
entitlement to service connection for migraine headaches and 
Meniere's Disease.  The Board will not, therefore, consider 
these other symptoms in evaluating the veteran's service-
connected left ear hearing disability at this time.

Based on the above-listed findings, the interpretation-under 
either the old or the new regulations-of the medical 
evidence of record are as follows:  hearing loss at Level VI 
in the left ear in February 1998, Level III in May 2000, and 
Level II in September 2004.  The nonservice-connected right 
ear is evaluated at Level I, as provided in 38 C.F.R. 
§ 4.85(f) (2004).  This is considered noncompensable under 
the criteria under both the old and the new criteria.  See 
Diagnostic Code 6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant to the U.S. Court of Appeals for 
Veterans Claims holding in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board finds that the evidence does 
not establish that the veteran's hearing loss met the 
criteria for a compensable evaluation at any time from the 
grant of initial service connection to the present.

The veteran has indicated that he suffers from severe hearing 
impairment.  The veteran is competent to claim that his 
disability is worse than has been evaluated.  
Notwithstanding, the February 1998, May 2000, and September 
2004 VA audiometric examination reports are far more 
probative of the degree of his impairment than his own lay 
opinion.  Lendenmann, supra.  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann at 349.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Moreover, private medical records reflect 
results of audiological testing which are consistent.  
Although the examiner did not provide averages and provided 
only graphical representation of the test results without 
interpretation, that information which could be observed 
showed results that are consistent with those obtained in the 
VA audiological tests, varying only 5 decibels at the level 
of 1000 Hertz, and 3 at 4000 Hertz.  Reported speech 
discrimination was actually significantly higher than VA 
testing obtained.

Therefore, the audiometric findings do not support the 
assignment of an initial compensable disability evaluation 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1997-2002), under either the old or the 
new criteria.  In addition, the Board notes that the 
evaluations derived from the Rating Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of a 
compensable disability evaluation for the veteran's bilateral 
hearing loss.

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The veteran has averred that his hearing 
disabilities, in aggregate, are productive of such impairment 
as to render him 100 percent disabled in January 1998, and, 
in April 2001, are productive of a long-term irreversible 
handicapped health condition.  Hence, the Board is remanding 
for further development of the claim for extraschedular 
evaluation in a remand following this decision, and will not 
therefore consider this claim here.


ORDER

An initial compensable evaluation for left ear hearing loss 
is denied.




REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

As noted above, the veteran argued in January 1998 that his 
hearing disabilities in aggregate are productive of 
impairment that is 100 percent disabling.  In April 2001, he 
further averred that he suffers daily from migraine 
headaches, nausea and tinnitus, in addition to hearing loss, 
that has caused long term disability.  These complaints are 
reflected in VA treatment records as recently as August 2002, 
when the physician further noted possible Meniere's Disease.

In the introduction, above, the Board referred out for 
further adjudication claims for increased evaluations for the 
veteran's other service-connected hearing disabilities and 
claims for service connection for migraines and Meniere's 
Disease, as secondary to the service-connected hearing 
disabilities.  In addition, the Board notes that the RO did 
not provide the veteran with sufficient notice of the 
evidence required to obtain an extraschedular evaluation for 
his service-connected left ear hearing loss under 38 C.F.R. 
§ 3.321(b)(1).

Thus, the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must be remanded for 
appropriate VCAA notice and development.

As previously indicated, the VCAA requires that VA must 
provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for left ear 
hearing loss.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for left ear hearing loss; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

In addition, where necessary, the RO 
should ensure that the appellant is 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for left 
ear hearing loss.  If the decision 
remains in any way adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


